Exhibit 16.1 September 22, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 We have read Item 4.01 included in the Current Report on Form 8-K of Italk, Inc. dated September 22, 2014, to be filed with the Securities and Exchange Commission. We agree with the statements concerning our Firm in such Current Report on Form 8-K. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Liggett, Vogt & Webb, P.A.
